DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepper (US 2008/0296325 A1) in view of Rambin (5,458,027), Rios et al. (US 2010/0183814 A1)(Rios), and Lu (US 2008/0116239 A1).
Regarding claim 1, Tepper discloses a yoga rope (to the degree that the device is capable of securing a yoga mat, and it is considered a rope to the degree that an elongated flat strap is referred to as a rope in the present application) with anti-slip structures (16, noting the portions of the rubber material 16), comprising, a rope body (1), having a first operation end (3), a main portion (2) and a second operation end (4) orderly arranged in an extension direction, a first fastener assembly (10-13), fixed to the first operation end, used for tying the main portion, and at least one anti-slip structure (16), attached to the rope body. Tepper discloses a surface extending throughout the first operation end, the main portion and the second operation end (Fig. 1), and the at least one anti-slip portion (16) is disposed to the surface and the second surface.
Tepper does not specifically disclose the surface includes a plurality of anti-slip sections and a plurality of interval sections, the plurality of anti-slip sections and the plurality of interval sections are arranged in an alternating manner or a distribution throughout an operation end.
Rambin teaches the ability to have a strap including a surface having a plurality of anti-slip sections (24) and a plurality of interval sections (noting the sections between instances of 24), the plurality of anti-slip sections and the plurality of interval sections are arranged in an alternating manner (Fig. 1), as well as a distribution of anti-slip sections throughout an operation end (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tepper and form the anti-slip portion (16) as a plurality of anti-slip sections and interval sections as demonstrated by Rambin because such a change would allow the device to maintain a gripping portion but remove anti-slip material from portions where it may not be needed thereby reducing the overall amount of materials for production of the device and/or in order to reduce the cost of the device. 
Tepper does not specifically disclose a plurality of anti-slip structures, attached to the plurality of anti-slip sections of the surface of the rope body.
Rios teaches the ability to have an anti-slip structure (32/42/72) on a surface on an anti-slip section and disposed in a predetermined array. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tepper and use the teaching of Rios and include anti-slip structures on a surface of the anti-slip sections in order to enhance the frictional grip between the anti-slip section and the object that it contacts as suggested by Rios (Paragraph 0092).
Modified Tepper does not specifically disclose the array of anti-slip structures and anti-slip sections in a predetermined array distribution throughout the main body portion.
Lu teaches the ability to have a similar carry strap for a yoga mat (Fig. 5) as well as anti-skid structures (40) distributed all along the main body portion of the strap (Fig. 2-1) to assist the user holding the strap (Paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Tepper and use the teaching of Lu and include the anti-slip sections along the main body because such a change would assist the user in gripping the main body of the yoga rope as suggested by Lu and prevent the body of the rope from slipping in a user’s hand.
Regarding claim 2, modified Tepper and specifically Rios discloses at least one anti-slip structure (42) is formed as a geometric shape (noting they are semicircular).
Regarding claim 3, modified Tepper does not specifically disclose the first fastener assembly includes two buckle rings.
Lu teaches the ability to have a yoga strap including one end with a fastener assembly that includes two buckle rings (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tepper and replace the single loop (10 or 15) and replace it with two buckle rings because such a change would require the mere replacement of one well-known fastening structure for another with predictable results.  Further including an additional ring would allow for additional friction acting on the strap to further ensure that a strap end loop maintains a desired size.
Regarding claim 6, modified Tepper discloses including a second fastener assembly fixed to the second operation end for tying the main portion (15-17).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepper (US 2008/0296325 A1) in view of Rambin (5,458,027), Rios et al. (US 2010/0183814 A1)(Rios), and Lu (US 2008/0116239 A1) as applied to claim 1 above, and further in view of Matthews (US 9,451,819 B2).
Regarding claim 7, modified Tepper discloses the rope body is made of nylon webbing (abstract) and Rios specifically discloses at least one anti-slip structure is made of silicone (Paragraph 0007), but does not specifically disclose the rope body is woven from cotton or polyester fibers.
Matthews teaches the ability to have a securing device including a strap that can be rope, woven or non-woven webbing such as nylon, polyester (Col. 4; Ll. 46-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Tepper and make the rope body you of cotton or polyester fibers because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that Rambin fails to teach or suggest the rubber grid pad can be formed individually with pieces in any array format. Examiner notes that Rambin is relied on to teach anti slip sections similar to that of Tepper that are arranged in segments having interval portions therebetween. Examiner notes that Rambin is not intended to be relied on to teach the array of anti-slip structures that are included on each of the plurality of anti-slip structures. Rios is relied on to teach the ability to have a plurality of anti-slip structures, on an anti-slip section in a predetermined array. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734